                1    Kirsten A. Milton, Bar No. 14401
                     Daniel I. Aquino, Bar No. 12682
                2    JACKSON LEWIS P.C.
                     300 South Fourth Street, Suite 900
                3    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                4    Fax: (702) 921-2461

                5    Attorneys for Defendant
                     Dignity Health
                6
                     Lawrence J. Semenza, III, Bar No. 7174
                7    Christopher D. Kircher, Bar No. 11176
                     Jarrod L. Rickard, Bar No. 10203
                8    10161 Park Run Drive, Suite 150
                     Las Vegas, Nevada 89145
                9
                     Attorneys for Plaintiff
                     Megan Klatt, on behalf of herself
              10     and all others similarly situated
              11                                  UNITED STATES DISTRICT COURT
              12
                                                           DISTRICT OF NEVADA
              13
                     MEGAN KLATT, an individual, on behalf            Case No.: 2:17-cv-02425-RFB-BNW
              14     of herself and all others similarly situated,

              15                    Plaintiff,                        STIPULATION AND ORDER TO
                                                                      CONTINUE SETTLEMENT
              16            vs.                                       DOCUMENTS DEADLINE (Second
                                                                      Request)
              17     DIGNITY HEALTH, a California
                     corporation; DOES 1-50, unknown
              18     individuals; and ROE COMPANIES 1-50,
                     unknown business entities,
              19
                     Defendants.
              20

              21            Plaintiff Megan Klatt (“Plaintiff”), by and through her attorneys of record, and Defendant

              22     Dignity Health (“Defendant”) (collectively, the “Parties”), by and through its attorneys of record,

              23     submit this Stipulation and Order to Continue Settlement Documents Deadline (Second Request)

              24     (the “Stipulation”).

              25            On February 28, 2019, the Parties participated in a mediation and subsequently reached a

              26     settlement in principal. Therefore, on April 5, 2019, the Parties submitted a Stipulation and Order

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1    to Suspend Dispositive Motion Deadlines Pending Settlement (“Stipulation to Suspend”),

                2    requesting that the dispositive motion deadlines be suspended while the Parties worked diligently

                3    to draft and agree upon the requisite settlement documents, ECF No. 86.

                4              On April 10, 2019, the Court issued an Order granting the Stipulation to Suspend and

                5    directed the Parties to file a stipulation to dismiss or dispositive motions by May 17, 2019, ECF

                6    No. 87.

                7              On May 16, 2019, the Parties filed a Stipulation and Order to Continue Settlement

                8    Documents Deadline (First Request), ECF No. 89, which the Court granted on May 17, 2019,

                9    ECF No. 93, because they needed additional time to complete the drafting of the settlement

              10     documents given the complexity of the issues and length of documents, including a Joint Motion

              11     for Preliminary Approval of Class Action Settlement and the associated Joint Stipulation of

              12     Settlement, as well as various documents to be provided to the putative class members, which will

              13     require Court approval.

              14               Since then, the Parties have continued to work diligently to finalize the settlement papers

              15     and have exchanged multiple drafts of the settlement papers. The Parties are close to finalizing

              16     those papers, but need a short extension of time to complete the documents.             The Parties

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                           -2-
                1    anticipate being able to submit the papers for Court approval on or before July 10, 2019. As such,

                2    the Parties respectfully request an additional nine (9) days to submit the necessary, up to and

                3    including July 10, 2019.

                4           This Stipulation is submitted in good faith and not for the purpose of delay.

                5

                6    DATED: July 1st, 2019                                 SEMENZA KIRCHER RICKARD

                7                                                                /s/ Lawrence J. Semenza, III
                                                                              Lawrence J. Semenza, III, Bar No.7174
                8                                                             Christopher D. Kircher, Bar No. 11176
                                                                              Jarrod L. Rickard, Bar No. 10203
                9                                                             10161 Park Run Drive, Suite 150
                                                                              Las Vegas, NV 89145
              10                                                              Attorneys for Plaintiff, on behalf of
                                                                              herself and all others similarly situated
              11

              12     DATED: July 1st, 2019                                 JACKSON LEWIS P.C.
              13                                                                 /s/ Kirsten A. Milton
                                                                              Kirsten A. Milton, Bar No. 14401
              14                                                              Daniel I. Aquino, Bar No. 12682
              15                                                              300 S. Fourth Street, Suite 900
                                                                              Las Vegas, NV 89101
              16
                                                                              Attorneys for Defendant
              17

              18             IT IS SO ORDERED.
                                                                   __________________________________
              19                                                   UNITED STATES MAGISTRATE JUDGE
              20                                                   DATED this 3rd day of July 2019.

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                        -3-
